Exhibit 10.27
 
Individual Loan Agreement(1)
(Cheng Jiao) Nong Xin Jie Zi (2011) No. G046


Borrower (Party A): Jianfeng Guo
 
Address: Room 3-3-5, Building No.4, Mingshihuating community
 
Tel: 5908888
 
Valid Identification Certificate: 130503197502270017


Lender (Party B): Xingtai Chengjiao Rural Credit Cooperative Union
 
Responsible Person): Jingliang Dong
 
Address: No.406 Guo Shoujing West Street
 
Tel: 2260001


In accordance with related laws and regulations, Party A and Party B enter into
this Agreement through mutual consultation.


Article 1  
Loan Amount
 
The amount lent by Party B to Party A is RMB 5,000,000.

 
Article 2  
Usage of the Loan
 
The Loan shall be used for the purchase of steel materials.



Article 3  
Term of the Loan
 
Term of the Loan shall be from June 19, 2011 to June 18, 2012.
 
In the event that, the first day of the Term is inconsistent with the date on
the receipt, the first release day of the Loan as shown on the receipt shall be
prevailing, and the due date of the Loan shall be adjust accordingly.
 
The receipt is part of this Agreement and has the same legal effect with this
Agreement.

 
 
1

--------------------------------------------------------------------------------

 
 
Article 4  
Interest Rate and Interest
 
The interest rate of the Loan shall be 10.5167‰ monthly. During the Term of the
Loan, in the event that the interest rate is adjusted, the interest rate shall
be subject to the regulations of the State and Hebei Credit Union.
 
The adjustment date of interest rate shall be the first day after the adjustment
is published by the People’s Bank of China.



Article 5  
Calculation of the Interest

1.  
the interest of the Loan shall be calculated from the date on which the loan is
transferred to Party A’s account. The Interest of the Loan under the this
Agreement shall be calculated on a daily basis. Daily interest rate = monthly
interest rate/30. If party A cannot pay the interest on the settlement date in
accordance with the Agreement, the compounded interest shall be calculated from
the following day of the due date.

2.  
For the Loan with a fixed interest rate, the interest shall be calculated by the
interest rate as agreed. For the loan with a floating interest rate, the
interest shall be calculated by the interest rate of each floating term. Where
there are multiple floating interest rate within a settlement period, the
interest of each floating term shall be calculated first, and all interests
shall be added up for the calculation of the interest within the settlement
period.

 
Article 6  
If any of the following occurs, Party B has the right to refuse to provide Loan
under the Agreement.

1.  
Party A and the Guarantor cannot provide relevant document, materials, receipts
and complete relevant procedure as required by Party B;

2.  
In case the Loan is secured by mortgage, the legal procedure for relevant
registration and/or insurance, etc. hasn’t been competed or such guarantee or
insurance is still invalid.

3.  
Any material adverse events affects the safety of the Loan that caused by Party
A or Guarantor.

 
Article 7  
Remitment and Payment

1.  
 Party B will remit the Loan to Party A’s account which is opened at Party B’s
office in accordance with the time as agreed in each Loan receipt. Account
number: 6210210020100279408.
 
Party A agrees that as of the effectiveness of this Agreement, Party B has right
to monitor and manage the remitment of the Loan in the settlement account or
disbursement/drawdown account by means of entrusted payment and self payment in
order to supervise the Loan used pursuant to this Agreement.

 
 
2

--------------------------------------------------------------------------------

 
 
2.  
Entrusted Payment

a.  
Except as otherwise provided in this Agreement, Loan under this Agreement shall
use the method of entrusted payment.

b.  
Where the method of entrusted payment applies, Party A shall submit specific
drawing application, payment entrustment and relevant transaction documents to
Party B.

c.  
Where the method of entrusted payment applies, Party A shall provide proven
documents as required by Party B, including but not limited to:

i.  
 documents to prove that the discharge purpose meets the requirement of this
Agreement;

ii.  
commercial agreements signed by and between Party A and any third party or
documents related to payment by Party A;

iii.  
corresponding invoices or receipts. If such document cannot be obtained when the
payment is made, Party A shall provide the invoices or receipts in a timely
manner after the payment is completed;

iv.  
lawful and valid payment instruments;

v.  
other proven documents as required by Party B

d.  
Party B shall have the right to review whether the corresponding party and
amount are in line with the commercial agreement and other documents pursuant to
the Loan purpose.

e.  
Party B shall transfer the Loan to the party who meets the purpose of related
agreements through the settlement account or disbursement/drawback account.

f.  
Party B has right to deduct the commission fee arising from the Loan transfer
when such fee occurs.

 
 
3

--------------------------------------------------------------------------------

 
 
3.  
Self Payment

a.  
Party A can adopt the method of self payment after approved by Party B in any of
following events:

i.  
Party A cannot confirm the trading party before the transaction and the amount
of payment less than RMB 300,000;

ii.  
Trading party of Party A cannot charge without cash payment;

iii.  
Loan used for operation and the amount is less than RMB 500,000;

iv.  
Other situations as provided by laws and regulations;

b.  
Where the method of self payment applies, Party A shall report or inform Party B
the condition of use of Loan. Party B has the right to inspect whether the
payment of Loan is in line of the purpose for use of Loan through account
analysis, check of receipt, on-site inspection, etc.

Article 8  
Conditions for Withdrawing

a.  
Party A shall submit drawing application to Party B along with the method of
payment (either entrusted payment or self payment) one business day prior to the
draw date. Party A confirms that Party B has the right to check wither the
documents provided by Party A meets the conditions of payment, and has the right
to deicide the method of payment.

b.  
During the process of release and payment, Party B has right to ask Party A to
provide additional document to meet the conditions of payment, or change the
method of payment or suspend the payment if any of the following event occurs:

i.  
Decrease of credibility;

ii.  
Abnormal use of Loan;

iii.  
Violation of other obligations of the Agreement;

Article 9  
Repayment

a.  
Party A and Party B agree to adopt the second method to repay the principal and
interest:

i.  
Repay the principal and interest on the due date;

ii.  
Repay the interest on a monthly basis, and repay the principal on the due date.
The settlement date shall be the 20th date of each month. Party A shall repay
the interest on the settlement date. If the repayment date for last repayment is
not within the settlement date, Party A shall repay the principal along with the
interest on the due date.

 
 
4

--------------------------------------------------------------------------------

 
 
iii.  
Other method of repayment: N/A

b.  
Party A shall deposit sufficient money in the account as described in Article 6
above before each repayment date, and Party A agrees that Party B can deduct the
principal and interest in the account directly. If the money in the account is
not sufficient, Party B has the right to decide whether or not to deduct. If
Party B decide not to deduct, all principal and interest shall be regarded as
overdue; If Party B decide to deduct, the insufficient amount of principal and
interests shall be regarded as overdue. Party B’s consent is needed, if Party A
requires to change the repayment account during the term of this Agreement.



Article 10  
Rights and Obligations of Party A

a.  
Withdraw and use the Loan in accordance with the Agreement;

b.  
Repay the principal and interest in full and in a timely manner;

c.  
Payment of the Loan shall be in line of the condition and method as provided in
this Agreement;

d.  
Provide related document, materials and receipts honestly as required by Party
B;

e.  
Inform Party B promptly in connection with the change of address, mailing
address, contact number, job, salary, etc.

f.  
when material adverse effect against the safety of Loan occurs, Party A shall
inform Party B promptly in written, and adopt necessary method as confirmed by
Party B to secure the credit.



Article 11  
Rights and Obligations of Party B

a.  
has the right to know and inspect the basic situation and use of Loan of Party
A;

b.  
when material adverse effect occurs that caused by Party A, Party B may suspend
the release of Loan or retrieve the Loan in advance;

c.  
retrieve or retrieve in advance the principal, interest, default interest,
compounded interest, penalty, damage, attorney fees and other fees use to
realize the credit; Party agrees that Party B can deduct such fee directly from
Party A’s account.

 
 
5

--------------------------------------------------------------------------------

 
 
d.  
Party B can disclose the default of Party A or Guarantor in public if Party A
cannot perform its repayment obligation or Guarantor fails to perform guarantee
obligation;

e.  
If repayment made by Party B is insufficient to repay the payable amount under
this agreement, Party B may choose to use such amount to repay the principal,
interest, default interest, compounded interest or fees.

f.  
Release the Loan to Party A in accordance with the Agreement.



Article 12  
Repayment in Advance
 
When Party A intents to repay in advance, Party A shall submit the application
to Party B three business days in advance. After approved by Party B, Party can
repay part or all of the principal in advance.
 
If Party A repays in installment, and intents to repay part of principal and
interest in advance, Party A shall repay the Loan in accordance with the
repayment schedule. The interest rates shall be same as provided in the
Agreement. After the repayment, the remaining amount shall be repaied in
accordance with this Agreement. If Party A repay all principal and interest in
advance, the interest may be calculated based on the actual loan term and
interest rate as provided in this Agreement.
 
If repayment in advance is made, the paid interest shall not be affected.



Article 13  
Guarantee of the Loan
 
If the loan is secured, guarantee shall be adopted as detailed in the guarantee
agreement.



Article 14  
Undertaking and Warranty of Party A

a.  
 During signing and performing this Agreement, Party A abides by the code of
good faith, and all the materials, documents and information of Party A and the
Guarantor provided to Party B are real, effective, accurate, complete and are
without any concealment or omission

b.  
Party A guarantees good credit and no significant adverse record;

 
 
6

--------------------------------------------------------------------------------

 
 
c.  
Party A guarantees that the loan, if it is current funds loan, will not be used
for the investment of fixed assets or share equity, and will not be used for
production or operation that prohibited by the laws and regulations;

d.  
Party A confirms that actions such as equity transfer, foreign investment,
substantial increase in debt financing won’t be taken without Party B’s written
consent;

e.  
Party B has the right to take on-site or off-site due diligence to check Party
A’s operating conditions, financial conditions and the conditions of use and
repayment after loan, Party A has the obligation to actively cooperate with
Party B for the management of disbursement, management after loan, and related
inspections;

f.  
Party B will be informed timely when material adverse events which could affect
the ability of repayment occur;



Article 15  
Obligations of Default

a.  
If Party B fails to release the Loan in full and in a timely manner, which cause
losses of Party A, Party B shall pay the penalty to Party A based on the default
amount and the overdue days. The calculation of penalty shall be the same as
overdue payment.

b.  
If the Loan is overdue, the default interest rate shall equal to 150% of the
current applicable interest rate. If the interest rate adjusted during the
overdue period, the default interest rate shall be adjusted accordingly.

c.  
If the Loan is misappropriated, the default interest rate shall equal to 200% of
the interest rate. If the interest rate adjusted during the overdue period, the
default interest rate shall be adjusted accordingly.

d.  
As to the overdue interest, Party B charge compounded interest in accordance
with the regulations promulgated by People’s bank of PRC;

e.  
If Party A violates the obligations under this Agreement, Party B has right to
ask Party A to rectify in reasonable period, or suspend the release of Loan, or
retrieve the Loan in advance or take other measures to protect the assets, or
declare that all agreement signed by and between Party A and Party B is
terminated and due.

f.  
Any of the Guarantor violates the obligations under this Agreement, arty B has
right suspend the release of Loan, or retrieve the Loan in advance or take other
measures to protect the assets.

 
 
7

--------------------------------------------------------------------------------

 
 
g.  
If Party B adopts ligation or arbitration to realize the credit due to Party A
or Guarantor, Party A and Guarantor shall assume relevant fees arising from the
realization of credit.



Article 16  
Undertake of the Fees
 
Any fees arising from the realization of credit shall be borne by Party A



Article 17  
Party B shall have right to provide the Party A’s information to credit
information system of Central Bank of China as required by laws or rules of
financial regulators, which will be inquired and used by qualified institutions
and individuals.



Article 18  
Announcement Collection
 
In the event that Party A has not fully repay the loan due, pay the interest
due, pay the penalty and compound interest, or any other outstanding, Party B
has the right to circulate a notice to relevant authorities and to disclose to
the media, Party A agrees that the notice or disclosure has the effectiveness of
interruption of limitation.



Article 19  
Application for Extension
 
In the event that Party A is not able to repay the debt on time due to special
circumstances, Party A shall apply to Party B in written thirty (30) days before
the due date. Only through Party B’s consent and reaching extension agreement
can the term be extended, and the interest rate shall be determined by
accumulative total time



Article 20  
Disputes Settlement

Any dispute arising from the performance of this Agreement shall be settled by
consultation. If the consultation fails, the dispute shall be settled according
to 1).
1)  
Submit to the people's court where Party B is located.

2)  
submit to the arbitration commission which shall arbitrate in accordance with
the arbitration rules in force. The arbitration award shall be final and binding
on the Parties.

During the litigation or arbitration, the provisions hereunder which are not
involved in such dispute shall still be performed.
 
 
8

--------------------------------------------------------------------------------

 
 
Article 21  
Miscellaneous

a.  
“Due” or “Due date” under this Agreement shall include situation of acceleration
of maturity as provided under this agreement or regulations and laws of the PRC.

b.  
“material adverse events” shall include but not limited to the following: Party
A has entirely or partially lost the ability to repay; significantly decrease
the ability to guarantee by Guarantor; the mortgage property is  damaged, lost
or devalued.



Article 22  
This Agreement shall become effective upon exaction by both parties



Article 23  
This Agreement shall be executed in duplicate, and each party shall hold one
original, and each original has the same effect.



Article 24  
Attention
 
Party B has notified Party A to pay attention to each of the provision of the
Agreement and explained to Party A as required. Both parties have the same
acknowledge to the Agreement at the time of execution.

 
Borrower (Party A)  (signature): Jianfeng Guo


Lender (Party B) (Seal): Xingtai Chengjiao Rural Credit Cooperative Union (Seal)
Legal Representative or Authorized Representative (SIGNATURE): Jingliang Dong
 
 


Signing Date: June 19, 2011
 
 
9

--------------------------------------------------------------------------------

 


 
Maximum Guarantee Contract(1)
 
 
Cheng Jiao Nong Xin Gao Bao Zi [2011] No. G046
 
Guarantor (Party A): Hebei Zhongding Real Estate Development Co., Ltd.
 
Lender (Party B): Xingtai Chengjiao Rural Credit Cooperative Union
 
 
 
For ensuring Party B’s claims, Party A is willing to provide a maximum guarantee
for a series of claims created by Party B and the debtor, Jianfeng Guo. This
contract (“Contract”) is entered into by and between Party A and Party B through
mutual agreement in accordance with relevant laws and regulations. Both parties
shall comply with this Contract.
 
Article 1.  
Guaranteed Claims

 
1.  
Guaranteed claims shall be a series of claims arising from loans continually
provided by Party B to the debtor from June 19, 2011 to June 18, 2012. The
maximum amount shall be RMB Five Million.

 
2.  
At any time during the above period, Party B can continually and circularly
provide loans to the debtor as long as the balance of unrecovered claims is less
than the maximum amount. Party A shall provide guarantee, to the extent of such
maximum amount, to Party B for the claim arising from loans provide by Party B,
irrespective of the frequency and amount of each loan, or of whether the
expiration date of debtor’s each debt exceeds the above period.
 
The balance of unrecovered claims including principal, interest (compound
interest and default interest included), penalties, compensation and all the
fees used for realization of the claim (including but not limited to costs,
arbitration fees, property preservation fees, travel expense, enforcement fees,
appraisal fees, auction charge, etc.)

 
3.  
During the period as described under clause 1 herein, any contracts, agreements
or other legal documents entered by and between Party B and the debtor that
result in a debtor-creditor relationship shall be the principal contract of this
Contract.

 
 
10

--------------------------------------------------------------------------------

 
 
Article 2.  
Collateral

 
Party A provides guarantee of joint and several liabilities. In the event that
the debtor fails to fulfill its obligation under the principal contract, Party B
has the right to require Party A to assume the guarantee liabilities.
 
In the event that the debtor fails to fulfill its obligation under the principal
contract, Party B has the right to require Party A to assume the guarantee
liabilities within its guarantee scope regardless of whether Party B’s claims
are secured by other guarantee (including but not limited to guarantee,
mortgage, pledge, etc.) under the principal agreement.
 
Article 3.  
Term of the Existence of the Guarantee Right

 
1.  
Term: the term of the existence of the guarantee right shall be calculated due
to each loan, and shall be existed from the execution date to two years after
the expiration date of the repayment of the debt.

 
2.  
In the event that Party B and debtor reach into an extension agreement upon the
term of each debt, the term of the existence of the guarantee right shall be
existed until two years after the new expiration date of the repayment of debt.
The extension is not subject to Party A’s consent, and Party A shall also bear
the joint guarantee responsibility.

 
3.  
In the event that issues stipulated in laws or regulations, or provided in the
principal contract occur, and Party B declares the debt due in advance, the term
of the existence of the guarantee right shall be existed until two years after
the declared due date of the debt.

 
Article 4.  
the Execution and Amendment of the Guaranteed Principal Contract

 
Matters regarding the amount, term, interest rate, use of loan, etc. shall be
agreed by Party B and the debtor in the principal contract.
 
Party A acknowledges that, the executions and amendments of the principal
contracts by Party B and the debtor shall be deemed to have been obtained prior
consent from Party A which does not need to be notified, and the guarantee
liability of the Party A shall not be reduced or remitted.
 
During the term of the existence of the guarantee right, upon the adjustment of
the state legal interest, the amendments of the interest rates in principal
contracts shall be deemed to have been obtained prior consent from Party A which
does not need to be notified, and the guarantee liability of Party A shall not
be reduced or remitted.
 
 
11

--------------------------------------------------------------------------------

 
 
Article 5.  
 the Severability of the Validity of the Contract

 
The validity of the Contract is independent with the principal contract. The
completely or partial invalidity of the principal contract will not affect the
validity of the Contract. In the event that the principal contract is declared
void, Party A shall assume the joint and several guarantee liability for any
debt arising from return of assets or compensation of loss by the debtor.
 
Article 6.  
 Ability of Guarantee

 
During the term of the existence of the guarantee right, in the event that Party
A loses or may lose the ability of guarantee, or that the guarantor, as legal
person or other organization, involves in contracting, leasing, merger and
acquisition, joint venture, separation, affiliation, shareholding reform,
dissolution, etc., Party A shall inform Party B in written notice 15 business
days in advance. All the obligations hereunder shall be borne by the changed
institution or the institution which makes the decision of Party A’s
dissolution. If Party B considered the changed institution lack of guarantee
ability, Party A or the institution which makes the decision of Party A’s
dissolution shall make a new security accepted by Party B, and a new security
agreement shall be reached.
 
During the term of the existence of the guarantee right, without written consent
of Party B, Party A shall not provide to the third party securities which are
beyond its abilities.
 
Article 7.  
 Financial Supervision on Guarantor

 
During the term of the existence of the guarantee right, Party B has the right
to supervise Party A’s capital and financial conditions, Party A shall provide
materials such as financial statement honestly.
 
Article 8.  
 Early Guarantee Liability

 
During the term of the existence of the guarantee right, in the event that the
debt is declared due in advance by Party B according to the principal contract,
Party B has the right to require Party A to take the responsibility of guarantee
for thirty (30) business days since the declared due date, and Party A agrees to
take the responsibility of guarantee as required by Party B.
 
Article 9.  
 Collection of the Accrued Expenses

 
Party B has right to collect all accrued expenses under Party A’s guarantee from
the account opened in the system of Hebei Rural Credit Cooperatives.
 
 
12

--------------------------------------------------------------------------------

 
 
Article 10.  
 Other Provisions Agreed by the Parties

 
1.  
During the term of the existence of the guarantee right, in the event that the
debtor involves in merger, separation, shareholding reform, capital increase or
decrease, joint venture, affiliation, changing name, etc, the guarantee
responsible of Party A will not be reduced or relieved consequently;

 
2.  
Party A has the obligation to supervise the debtor’s use of the loan;

 
3.  
Party A has full knowledge of interest rate risk, in the event that floating
interest rate is adopted in the principal contract, Party A agrees to take the
consequent additional responsibility;

 
4.  
                                                                   

 
5.  
                                                                   

 
Article 11.  
 Dispute Settlement of the Contract

 
Disputes arising from the performance of the Contract may be solved through
negotiation. If the parties cannot reach resolution through negotiation, the
disputes shall be settled in the following No. 1 means:
 
1. Bring a suit in the court where Party B is located in;
 
2. Submit the disputes to  arbitration commission (the arbitration will be held
in  ) for arbitration in accordance with its then effective arbitration rules.
The arbitration is final and binding on both parties.
 
The provisions of the Contract that are not involved in the disputes shall
continue to be performed during the period of litigation or arbitration.
 
Article 12.  
Effectiveness of Contract

 
The Contract Will Be effective when the Contract has been signed by the legal
representatives or authorized representative or stamped by Party A (signing only
if Party A is a nature person) and signed by the person in charge or authorized
representative and stamped by Party B;
 
Article 13.  
The Contract is executed in two originals.

 
Article 14.  
Declaration

 
1.  
Party A acknowledges Party B’s business scope and authorization clearly;

 
2.  
Party A has read all clauses of the Contract and paid special attention to the
clauses in boldface. As requested by Party A, Party B has explained the clauses
of the Contract. Party A is aware of and fully understands the meaning and the
legal consequences of the clauses of the Contract.

 
3.  
Party A has the power and authorization to execute the Contract.

 
 
13

--------------------------------------------------------------------------------

 
 
Party A (SEAL): Hebei Zhongding Real Estate Development Co., Ltd. (Seal)
 
 
Legal Representative (Responsible Officer) or Authorized Representative
(SIGNATURE): Jianfei Guo
 
 
June 19, 2011
 
 
 
Party B (SEAL): Xingtai Chengjiao Rural Credit Cooperative Union (Seal)
 
 
Legal Representative or Authorized Representative (SIGNATURE): Jingliang Dong
 
 
June 19, 2011
 
 
14

--------------------------------------------------------------------------------

 
 
Individual Loan Agreement(2)
                                              (Cheng Jiao) Nong Xin Jie Zi
(2011) No. G047


Borrower (Party A): Longlin Hu
Address: Room 2-8-2, Building B, Mingshihuating community
Tel: 5908888
Valid Identification Certificate: 110108197601260056


Lender (Party B): Xingtai Chengjiao Rural Credit Cooperative Union
Responsible Person): Jingliang Dong
Address: No.406 Guo Shoujing West Street
Tel: 2260001


In accordance with related laws and regulations, Party A and Party B enter into
this Agreement through mutual consultation.


Article 25  
Loan Amount

 
The amount lent by Party B to Party A is RMB 5,000,000.


Article 26  
Usage of the Loan

 
The Loan shall be used for the purchase of heat preservation materials.


Article 27  
Term of the Loan

 
Term of the Loan shall be from June 19, 2011 to June 18, 2012.
 
In the event that, the first day of the Term is inconsistent with the date on
the receipt, the first release day of the Loan as shown on the receipt shall be
prevailing, and the due date of the Loan shall be adjust accordingly.
 
The receipt is part of this Agreement and has the same legal effect with this
Agreement.
 
 
15

--------------------------------------------------------------------------------

 
 
Article 28  
Interest Rate and Interest

 
The interest rate of the Loan shall be 10.5167‰ monthly. During the Term of the
Loan, in the event that the interest rate is adjusted, the interest rate shall
be subject to the regulations of the State and Hebei Credit Union.
 
The adjustment date of interest rate shall be the first day after the adjustment
is published by the People’s Bank of China.


Article 29  
Calculation of the Interest

3.  
the interest of the Loan shall be calculated from the date on which the loan is
transferred to Party A’s account. The Interest of the Loan under the this
Agreement shall be calculated on a daily basis. Daily interest rate = monthly
interest rate/30. If party A cannot pay the interest on the settlement date in
accordance with the Agreement, the compounded interest shall be calculated from
the following day of the due date.

4.  
For the Loan with a fixed interest rate, the interest shall be calculated by the
interest rate as agreed. For the loan with a floating interest rate, the
interest shall be calculated by the interest rate of each floating term. Where
there are multiple floating interest rate within a settlement period, the
interest of each floating term shall be calculated first, and all interests
shall be added up for the calculation of the interest within the settlement
period.

Article 30  
If any of the following occurs, Party B has the right to refuse to provide Loan
under the Agreement.

4.  
Party A and the Guarantor cannot provide relevant document, materials, receipts
and complete relevant procedure as required by Party B;

5.  
In case the Loan is secured by mortgage, the legal procedure for relevant
registration and/or insurance, etc. hasn’t been competed or such guarantee or
insurance is still invalid.

6.  
Any material adverse events affects the safety of the Loan that caused by Party
A or Guarantor.

Article 31  
Remitment and Payment

4.  
 Party B will remit the Loan to Party A’s account which is opened at Party B’s
office in accordance with the time as agreed in each Loan receipt. Account
number: 6210210020100279382.

 
Party A agrees that as of the effectiveness of this Agreement, Party B has right
to monitor and manage the remitment of the Loan in the settlement account or
disbursement/drawdown account by means of entrusted payment and self payment in
order to supervise the Loan used pursuant to this Agreement.
 
 
16

--------------------------------------------------------------------------------

 
 
5.  
Entrusted Payment

g.  
Except as otherwise provided in this Agreement, Loan under this Agreement shall
use the method of entrusted payment.

h.  
Where the method of entrusted payment applies, Party A shall submit specific
drawing application, payment entrustment and relevant transaction documents to
Party B.

i.  
Where the method of entrusted payment applies, Party A shall provide proven
documents as required by Party B, including but not limited to:

i.  
 documents to prove that the discharge purpose meets the requirement of this
Agreement;

ii.  
commercial agreements signed by and between Party A and any third party or
documents related to payment by Party A;

iii.  
corresponding invoices or receipts. If such document cannot be obtained when the
payment is made, Party A shall provide the invoices or receipts in a timely
manner after the payment is completed;

iv.  
lawful and valid payment instruments;

v.  
other proven documents as required by Party B

j.  
Party B shall have the right to review whether the corresponding party and
amount are in line with the commercial agreement and other documents pursuant to
the Loan purpose.

k.  
Party B shall transfer the Loan to the party who meets the purpose of related
agreements through the settlement account or disbursement/drawback account.

l.  
Party B has right to deduct the commission fee arising from the Loan transfer
when such fee occurs.

 
 
17

--------------------------------------------------------------------------------

 
 
6.  
Self Payment

c.  
Party A can adopt the method of self payment after approved by Party B in any of
following events:

i.  
Party A cannot confirm the trading party before the transaction and the amount
of payment less than RMB 300,000;

ii.  
Trading party of Party A cannot charge without cash payment;

iii.  
Loan used for operation and the amount is less than RMB 500,000;

iv.  
Other situations as provided by laws and regulations;

d.  
Where the method of self payment applies, Party A shall report or inform Party B
the condition of use of Loan. Party B has the right to inspect whether the
payment of Loan is in line of the purpose for use of Loan through account
analysis, check of receipt, on-site inspection, etc.

Article 32  
Conditions for Withdrawing

c.  
Party A shall submit drawing application to Party B along with the method of
payment (either entrusted payment or self payment) one business day prior to the
draw date. Party A confirms that Party B has the right to check wither the
documents provided by Party A meets the conditions of payment, and has the right
to deicide the method of payment.

d.  
During the process of release and payment, Party B has right to ask Party A to
provide additional document to meet the conditions of payment, or change the
method of payment or suspend the payment if any of the following event occurs:

i.  
Decrease of credibility;

ii.  
Abnormal use of Loan;

iii.  
Violation of other obligations of the Agreement;

Article 33  
Repayment

c.  
Party A and Party B agree to adopt the second method to repay the principal and
interest:

i.  
Repay the principal and interest on the due date;

ii.  
Repay the interest on a monthly basis, and repay the principal on the due date.
The settlement date shall be the 20th date of each month. Party A shall repay
the interest on the settlement date. If the repayment date for last repayment is
not within the settlement date, Party A shall repay the principal along with the
interest on the due date.

iii.  
Other method of repayment: N/A

 
 
18

--------------------------------------------------------------------------------

 
 
d.  
Party A shall deposit sufficient money in the account as described in Article 6
above before each repayment date, and Party A agrees that Party B can deduct the
principal and interest in the account directly. If the money in the account is
not sufficient, Party B has the right to decide whether or not to deduct. If
Party B decide not to deduct, all principal and interest shall be regarded as
overdue; If Party B decide to deduct, the insufficient amount of principal and
interests shall be regarded as overdue. Party B’s consent is needed, if Party A
requires to change the repayment account during the term of this Agreement.



Article 34  
Rights and Obligations of Party A

g.  
Withdraw and use the Loan in accordance with the Agreement;

h.  
Repay the principal and interest in full and in a timely manner;

i.  
Payment of the Loan shall be in line of the condition and method as provided in
this Agreement;

j.  
Provide related document, materials and receipts honestly as required by Party
B;

k.  
Inform Party B promptly in connection with the change of address, mailing
address, contact number, job, salary, etc.

l.  
when material adverse effect against the safety of Loan occurs, Party A shall
inform Party B promptly in written, and adopt necessary method as confirmed by
Party B to secure the credit.



Article 35  
Rights and Obligations of Party B

g.  
has the right to know and inspect the basic situation and use of Loan of Party
A;

h.  
when material adverse effect occurs that caused by Party A, Party B may suspend
the release of Loan or retrieve the Loan in advance;

i.  
retrieve or retrieve in advance the principal, interest, default interest,
compounded interest, penalty, damage, attorney fees and other fees use to
realize the credit; Party agrees that Party B can deduct such fee directly from
Party A’s account.

 
 
19

--------------------------------------------------------------------------------

 
 
j.  
Party B can disclose the default of Party A or Guarantor in public if Party A
cannot perform its repayment obligation or Guarantor fails to perform guarantee
obligation;

k.  
If repayment made by Party B is insufficient to repay the payable amount under
this agreement, Party B may choose to use such amount to repay the principal,
interest, default interest, compounded interest or fees.

l.  
Release the Loan to Party A in accordance with the Agreement.



Article 36  
Repayment in Advance

 
When Party A intents to repay in advance, Party A shall submit the application
to Party B three business days in advance. After approved by Party B, Party can
repay part or all of the principal in advance.
 
If Party A repays in installment, and intents to repay part of principal and
interest in advance, Party A shall repay the Loan in accordance with the
repayment schedule. The interest rates shall be same as provided in the
Agreement. After the repayment, the remaining amount shall be repaied in
accordance with this Agreement. If Party A repay all principal and interest in
advance, the interest may be calculated based on the actual loan term and
interest rate as provided in this Agreement.
 
If repayment in advance is made, the paid interest shall not be affected.


Article 37  
Guarantee of the Loan

        
If the loan is secured, guarantee shall be adopted as detailed in the guarantee
agreement.


Article 38  
Undertaking and Warranty of Party A

g.  
 During signing and performing this Agreement, Party A abides by the code of
good faith, and all the materials, documents and information of Party A and the
Guarantor provided to Party B are real, effective, accurate, complete and are
without any concealment or omission

h.  
Party A guarantees good credit and no significant adverse record;

i.  
Party A guarantees that the loan, if it is current funds loan, will not be used
for the investment of fixed assets or share equity, and will not be used for
production or operation that prohibited by the laws and regulations;

 
 
20

--------------------------------------------------------------------------------

 
 
j.  
Party A confirms that actions such as equity transfer, foreign investment,
substantial increase in debt financing won’t be taken without Party B’s written
consent;

k.  
Party B has the right to take on-site or off-site due diligence to check Party
A’s operating conditions, financial conditions and the conditions of use and
repayment after loan, Party A has the obligation to actively cooperate with
Party B for the management of disbursement, management after loan, and related
inspections;

l.  
Party B will be informed timely when material adverse events which could affect
the ability of repayment occur;



Article 39  
Obligations of Default

h.  
If Party B fails to release the Loan in full and in a timely manner, which cause
losses of Party A, Party B shall pay the penalty to Party A based on the default
amount and the overdue days. The calculation of penalty shall be the same as
overdue payment.

i.  
If the Loan is overdue, the default interest rate shall equal to 150% of the
current applicable interest rate. If the interest rate adjusted during the
overdue period, the default interest rate shall be adjusted accordingly.

j.  
If the Loan is misappropriated, the default interest rate shall equal to 200% of
the interest rate. If the interest rate adjusted during the overdue period, the
default interest rate shall be adjusted accordingly.

k.  
As to the overdue interest, Party B charge compounded interest in accordance
with the regulations promulgated by People’s bank of PRC;

l.  
If Party A violates the obligations under this Agreement, Party B has right to
ask Party A to rectify in reasonable period, or suspend the release of Loan, or
retrieve the Loan in advance or take other measures to protect the assets, or
declare that all agreement signed by and between Party A and Party B is
terminated and due.

m.  
Any of the Guarantor violates the obligations under this Agreement, arty B has
right suspend the release of Loan, or retrieve the Loan in advance or take other
measures to protect the assets.

 
 
21

--------------------------------------------------------------------------------

 
 
n.  
If Party B adopts ligation or arbitration to realize the credit due to Party A
or Guarantor, Party A and Guarantor shall assume relevant fees arising from the
realization of credit.



Article 40  
Undertake of the Fees

 
Any fees arising from the realization of credit shall be borne by Party A


Article 41  
Party B shall have right to provide the Party A’s information to credit
information system of Central Bank of China as required by laws or rules of
financial regulators, which will be inquired and used by qualified institutions
and individuals.



Article 42  
Announcement Collection

 
In the event that Party A has not fully repay the loan due, pay the interest
due, pay the penalty and compound interest, or any other outstanding, Party B
has the right to circulate a notice to relevant authorities and to disclose to
the media, Party A agrees that the notice or disclosure has the effectiveness of
interruption of limitation.


Article 43  
Application for Extension

 
In the event that Party A is not able to repay the debt on time due to special
circumstances, Party A shall apply to Party B in written thirty (30) days before
the due date. Only through Party B’s consent and reaching extension agreement
can the term be extended, and the interest rate shall be determined by
accumulative total time


Article 44  
Disputes Settlement

 
Any dispute arising from the performance of this Agreement shall be settled by
consultation. If the consultation fails, the dispute shall be settled according
to 1).
 
3)  
Submit to the people's court where Party B is located.

4)  
submit to the arbitration commission which shall arbitrate in accordance with
the arbitration rules in force. The arbitration award shall be final and binding
on the Parties.

 
During the litigation or arbitration, the provisions hereunder which are not
involved in such dispute shall still be performed.
 
 
22

--------------------------------------------------------------------------------

 
 
Article 45  
Miscellaneous

c.  
“Due” or “Due date” under this Agreement shall include situation of acceleration
of maturity as provided under this agreement or regulations and laws of the PRC.

d.  
“material adverse events” shall include but not limited to the following: Party
A has entirely or partially lost the ability to repay; significantly decrease
the ability to guarantee by Guarantor; the mortgage property is  damaged, lost
or devalued.



Article 46  
This Agreement shall become effective upon exaction by both parties



Article 47  
This Agreement shall be executed in duplicate, and each party shall hold one
original, and each original has the same effect.



Article 48  
Attention

 
Party B has notified Party A to pay attention to each of the provision of the
Agreement and explained to Party A as required. Both parties have the same
acknowledge to the Agreement at the time of execution.




Borrower (Party A)  (signature): Longlin Hu


Lender (Party B) (Seal): Xingtai Chengjiao Rural Credit Cooperative Union (Seal)
Legal Representative or Authorized Representative (SIGNATURE): Jingliang Dong
 
 


Signing Date: June 19, 2011


 
23

--------------------------------------------------------------------------------

 
 
Maximum Guarantee Contract(2)
 
 
Cheng Jiao Nong Xin Gao Bao Zi [2011] No. G047
 
 


 
 
Guarantor (Party A): Hebei Zhongding Real Estate Development Co., Ltd.
 
 
 
Lender (Party B): Xingtai Chengjiao Rural Credit Cooperative Union
 
 
 
For ensuring Party B’s claims, Party A is willing to provide a maximum guarantee
for a series of claims created by Party B and the debtor, Longlin Hu. This
contract (“Contract”) is entered into by and between Party A and Party B through
mutual agreement in accordance with relevant laws and regulations. Both parties
shall comply with this Contract.
 
Article 15.  
 Guaranteed Claims

 
1.  
Guaranteed claims shall be a series of claims arising from loans continually
provided by Party B to the debtor from June 19, 2011 to June 18, 2012. The
maximum amount shall be RMB Five Million.

 
2.  
At any time during the above period, Party B can continually and circularly
provide loans to the debtor as long as the balance of unrecovered claims is less
than the maximum amount. Party A shall provide guarantee, to the extent of such
maximum amount, to Party B for the claim arising from loans provide by Party B,
irrespective of the frequency and amount of each loan, or of whether the
expiration date of debtor’s each debt exceeds the above period.
 
The balance of unrecovered claims including principal, interest (compound
interest and default interest included), penalties, compensation and all the
fees used for realization of the claim (including but not limited to costs,
arbitration fees, property preservation fees, travel expense, enforcement fees,
appraisal fees, auction charge, etc.)

 
3.  
During the period as described under clause 1 herein, any contracts, agreements
or other legal documents entered by and between Party B and the debtor that
result in a debtor-creditor relationship shall be the principal contract of this
Contract.

 
 
24

--------------------------------------------------------------------------------

 
 
Article 16.  
 Collateral

 
Party A provides guarantee of joint and several liabilities. In the event that
the debtor fails to fulfill its obligation under the principal contract, Party B
has the right to require Party A to assume the guarantee liabilities.
 
In the event that the debtor fails to fulfill its obligation under the principal
contract, Party B has the right to require Party A to assume the guarantee
liabilities within its guarantee scope regardless of whether Party B’s claims
are secured by other guarantee (including but not limited to guarantee,
mortgage, pledge, etc.) under the principal agreement.
 
Article 17.  
Term of the Existence of the Guarantee Right

 
1.  
Term: the term of the existence of the guarantee right shall be calculated due
to each loan, and shall be existed from the execution date to two years after
the expiration date of the repayment of the debt.

 
2.  
In the event that Party B and debtor reach into an extension agreement upon the
term of each debt, the term of the existence of the guarantee right shall be
existed until two years after the new expiration date of the repayment of debt.
The extension is not subject to Party A’s consent, and Party A shall also bear
the joint guarantee responsibility.

 
3.  
In the event that issues stipulated in laws or regulations, or provided in the
principal contract occur, and Party B declares the debt due in advance, the term
of the existence of the guarantee right shall be existed until two years after
the declared due date of the debt.

 
Article 18.  
 the Execution and Amendment of the Guaranteed Principal Contract

 
Matters regarding the amount, term, interest rate, use of loan, etc. shall be
agreed by Party B and the debtor in the principal contract.
 
Party A acknowledges that, the executions and amendments of the principal
contracts by Party B and the debtor shall be deemed to have been obtained prior
consent from Party A which does not need to be notified, and the guarantee
liability of the Party A shall not be reduced or remitted.
 
During the term of the existence of the guarantee right, upon the adjustment of
the state legal interest, the amendments of the interest rates in principal
contracts shall be deemed to have been obtained prior consent from Party A which
does not need to be notified, and the guarantee liability of Party A shall not
be reduced or remitted.
 
 
25

--------------------------------------------------------------------------------

 
 
Article 19.  
 the Severability of the Validity of the Contract

 
The validity of the Contract is independent with the principal contract. The
completely or partial invalidity of the principal contract will not affect the
validity of the Contract. In the event that the principal contract is declared
void, Party A shall assume the joint and several guarantee liability for any
debt arising from return of assets or compensation of loss by the debtor.
 
Article 20.  
 Ability of Guarantee

 
During the term of the existence of the guarantee right, in the event that Party
A loses or may lose the ability of guarantee, or that the guarantor, as legal
person or other organization, involves in contracting, leasing, merger and
acquisition, joint venture, separation, affiliation, shareholding reform,
dissolution, etc., Party A shall inform Party B in written notice 15 business
days in advance. All the obligations hereunder shall be borne by the changed
institution or the institution which makes the decision of Party A’s
dissolution. If Party B considered the changed institution lack of guarantee
ability, Party A or the institution which makes the decision of Party A’s
dissolution shall make a new security accepted by Party B, and a new security
agreement shall be reached.
 
During the term of the existence of the guarantee right, without written consent
of Party B, Party A shall not provide to the third party securities which are
beyond its abilities.
 
Article 21.  
 Financial Supervision on Guarantor

 
During the term of the existence of the guarantee right, Party B has the right
to supervise Party A’s capital and financial conditions, Party A shall provide
materials such as financial statement honestly.
 
Article 22.  
 Early Guarantee Liability

 
During the term of the existence of the guarantee right, in the event that the
debt is declared due in advance by Party B according to the principal contract,
Party B has the right to require Party A to take the responsibility of guarantee
for thirty (30) business days since the declared due date, and Party A agrees to
take the responsibility of guarantee as required by Party B.
 
Article 23.  
 Collection of the Accrued Expenses

 
Party B has right to collect all accrued expenses under Party A’s guarantee from
the account opened in the system of Hebei Rural Credit Cooperatives.
 
 
26

--------------------------------------------------------------------------------

 
 
Article 24.  
 Other Provisions Agreed by the Parties

 
1.  
During the term of the existence of the guarantee right, in the event that the
debtor involves in merger, separation, shareholding reform, capital increase or
decrease, joint venture, affiliation, changing name, etc, the guarantee
responsible of Party A will not be reduced or relieved consequently;

 
2.  
Party A has the obligation to supervise the debtor’s use of the loan;

 
3.  
Party A has full knowledge of interest rate risk, in the event that floating
interest rate is adopted in the principal contract, Party A agrees to take the
consequent additional responsibility;

 
4.  
                                                                   

 
5.  
                                                                   

 
Article 25.  
 Dispute Settlement of the Contract

 
Disputes arising from the performance of the Contract may be solved through
negotiation. If the parties cannot reach resolution through negotiation, the
disputes shall be settled in the following No. 1 means:
 
1. Bring a suit in the court where Party B is located in;
 
2. Submit the disputes to  arbitration commission (the arbitration will be held
in  ) for arbitration in accordance with its then effective arbitration rules.
The arbitration is final and binding on both parties.
 
The provisions of the Contract that are not involved in the disputes shall
continue to be performed during the period of litigation or arbitration.
 
Article 26.  
Effectiveness of Contract

 
The Contract Will Be effective when the Contract has been signed by the legal
representatives or authorized representative or stamped by Party A (signing only
if Party A is a nature person) and signed by the person in charge or authorized
representative and stamped by Party B;
 
Article 27.  
The Contract is executed in two originals.

 
Article 28.  
Declaration

 
1.  
Party A acknowledges Party B’s business scope and authorization clearly;

 
2.  
Party A has read all clauses of the Contract and paid special attention to the
clauses in boldface. As requested by Party A, Party B has explained the clauses
of the Contract. Party A is aware of and fully understands the meaning and the
legal consequences of the clauses of the Contract.

 
3.  
Party A has the power and authorization to execute the Contract.

 
 
27

--------------------------------------------------------------------------------

 
 
 
Party A (SEAL): Hebei Zhongding Real Estate Development Co., Ltd. (Seal)
 
 
Legal Representative (Responsible Officer) or Authorized Representative
(SIGNATURE): Jianfei Guo
 
 
June 19, 2011
 
 


 
 
Party B (SEAL): Xingtai Chengjiao Rural Credit Cooperative Union (Seal)
 
 
Legal Representative or Authorized Representative (SIGNATURE): Jingliang Dong
 
 
June 19, 2011
 
 
28

--------------------------------------------------------------------------------

 
 
Individual Loan Agreement(3)
                                              (Cheng Jiao) Nong Xin Jie Zi
(2011) No. G048


Borrower (Party A): Yaojun Liu
Address: Room 1-9-3, Building A, Mingshihuating community
Tel: 5908888
Valid Identification Certificate: 110108197606100035


Lender (Party B): Xingtai Chengjiao Rural Credit Cooperative Union
Responsible Person): Jingliang Dong
Address: No.406 Guo Shoujing West Street
Tel: 2260001


In accordance with related laws and regulations, Party A and Party B enter into
this Agreement through mutual consultation.


Article 49  
Loan Amount

 
The amount lent by Party B to Party A is RMB 5,000,000.


Article 50  
Usage of the Loan

 
The Loan shall be used for the purchase of bituminous concrete.


Article 51  
Term of the Loan

 
Term of the Loan shall be from June 19, 2011 to June 18, 2012.
 
In the event that, the first day of the Term is inconsistent with the date on
the receipt, the first release day of the Loan as shown on the receipt shall be
prevailing, and the due date of the Loan shall be adjust accordingly.
 
The receipt is part of this Agreement and has the same legal effect with this
Agreement.
 
 
29

--------------------------------------------------------------------------------

 
 
Article 52  
Interest Rate and Interest

 
The interest rate of the Loan shall be 10.5167‰ monthly. During the Term of the
Loan, in the event that the interest rate is adjusted, the interest rate shall
be subject to the regulations of the State and Hebei Credit Union.
 
The adjustment date of interest rate shall be the first day after the adjustment
is published by the People’s Bank of China.


Article 53  
Calculation of the Interest

5.  
the interest of the Loan shall be calculated from the date on which the loan is
transferred to Party A’s account. The Interest of  the Loan under the this
Agreement shall be calculated on a daily basis. Daily interest rate = monthly
interest rate/30. If party A cannot pay the interest on the settlement date in
accordance with the Agreement, the compounded interest shall be calculated from
the following day of the due date.

6.  
For the Loan with a fixed interest rate, the interest shall be calculated by the
interest rate as agreed. For the loan with a floating interest rate, the
interest shall be calculated by the interest rate of each floating term. Where
there are multiple floating interest rate within a settlement period, the
interest of each floating term shall be calculated first, and all interests
shall be added up for the calculation of the interest within the settlement
period.

Article 54  
If any of the following occurs, Party B has the right to refuse to provide Loan
under the Agreement.

7.  
Party A and the Guarantor cannot provide relevant document, materials, receipts
and complete relevant procedure as required by Party B;

8.  
In case the Loan is secured by mortgage, the legal procedure for relevant
registration and/or insurance, etc. hasn’t been competed or such guarantee or
insurance is still invalid.

9.  
Any material adverse events affects the safety of the Loan that caused by Party
A or Guarantor.

Article 55  
Remitment and Payment

7.  
 Party B will remit the Loan to Party A’s account which is opened at Party B’s
office in accordance with the time as agreed in each Loan receipt. Account
number: 6210210020100279390     .

 
Party A agrees that as of the effectiveness of this Agreement, Party B has right
to monitor and manage the remitment of the Loan in the settlement account or
disbursement/drawdown account by means of entrusted payment and self payment in
order to supervise the Loan used pursuant to this Agreement.
 
 
30

--------------------------------------------------------------------------------

 
 
8.  
Entrusted Payment

m.  
Except as otherwise provided in this Agreement, Loan under this Agreement shall
use the method of entrusted payment.

n.  
Where the method of entrusted payment applies, Party A shall submit specific
drawing application, payment entrustment and relevant transaction documents to
Party B.

o.  
Where the method of entrusted payment applies, Party A shall provide proven
documents as required by Party B, including but not limited to:

i.  
 documents to prove that the discharge purpose meets the requirement of this
Agreement;

ii.  
commercial agreements signed by and between Party A and any third party or
documents related to payment by Party A;

iii.  
corresponding invoices or receipts. If such document cannot be obtained when the
payment is made, Party A shall provide the invoices or receipts in a timely
manner after the payment is completed;

iv.  
lawful and valid payment instruments;

v.  
other proven documents as required by Party B

p.  
Party B shall have the right to review whether the corresponding party and
amount are in line with the commercial agreement and other documents pursuant to
the Loan purpose.

q.  
Party B shall transfer the Loan to the party who meets the purpose of related
agreements through the settlement account or disbursement/drawback account.

r.  
Party B has right to deduct the commission fee arising from the Loan transfer
when such fee occurs.

 
 
31

--------------------------------------------------------------------------------

 
 
9.  
Self Payment

e.  
Party A can adopt the method of self payment after approved by Party B in any of
following events:

i.  
Party A cannot confirm the trading party before the transaction and the amount
of payment less than RMB 300,000;

ii.  
Trading party of Party A cannot charge without cash payment;

iii.  
Loan used for operation and the amount is less than RMB 500,000;

iv.  
Other situations as provided by laws and regulations;

f.  
Where the method of self payment applies, Party A shall report or inform Party B
the condition of use of Loan. Party B has the right to inspect whether the
payment of Loan is in line of the purpose for use of Loan through account
analysis, check of receipt, on-site inspection, etc.

Article 56  
Conditions for Withdrawing

e.  
Party A shall submit drawing application to Party B along with the method of
payment (either entrusted payment or self payment) one business day prior to the
draw date. Party A confirms that Party B has the right to check wither the
documents provided by Party A meets the conditions of payment, and has the right
to deicide the method of payment.

f.  
During the process of release and payment, Party B has right to ask Party A to
provide additional document to meet the conditions of payment, or change the
method of payment or suspend the payment if any of the following event occurs:

i.  
Decrease of credibility;

ii.  
Abnormal use of Loan;

iii.  
Violation of other obligations of the Agreement;

Article 57  
Repayment

e.  
Party A and Party B agree to adopt the second method to repay the principal and
interest:

i.  
Repay the principal and interest on the due date;

ii.  
Repay the interest on a monthly basis, and repay the principal on the due date.
The settlement date shall be the 20th date of each month. Party A shall repay
the interest on the settlement date. If the repayment date for last repayment is
not within the settlement date, Party A shall repay the principal along with the
interest on the due date.

 
 
32

--------------------------------------------------------------------------------

 
 
iii.  
Other method of repayment: N/A

f.  
Party A shall deposit sufficient money in the account as described in Article 6
above before each repayment date, and Party A agrees that Party B can deduct the
principal and interest in the account directly. If the money in the account is
not sufficient, Party B has the right to decide whether or not to deduct. If
Party B decide not to deduct, all principal and interest shall be regarded as
overdue; If Party B decide to deduct, the insufficient amount of principal and
interests shall be regarded as overdue. Party B’s consent is needed, if Party A
requires to change the repayment account during the term of this Agreement.



Article 58  
Rights and Obligations of Party A

m.  
Withdraw and use the Loan in accordance with the Agreement;

n.  
Repay the principal and interest in full and in a timely manner;

o.  
Payment of the Loan shall be in line of the condition and method as provided in
this Agreement;

p.  
Provide related document, materials and receipts honestly as required by Party
B;

q.  
Inform Party B promptly in connection with the change of address, mailing
address, contact number, job, salary, etc.

r.  
when material adverse effect against the safety of Loan occurs, Party A shall
inform Party B promptly in written, and adopt necessary method as confirmed by
Party B to secure the credit.



Article 59  
Rights and Obligations of Party B

m.  
has the right to know and inspect the basic situation and use of Loan of Party
A;

n.  
when material adverse effect occurs that caused by Party A, Party B may suspend
the release of Loan or retrieve the Loan in advance;

o.  
retrieve or retrieve in advance the principal, interest, default interest,
compounded interest, penalty, damage, attorney fees and other fees use to
realize the credit; Party agrees that Party B can deduct such fee directly from
Party A’s account.

 
 
33

--------------------------------------------------------------------------------

 
 
p.  
Party B can disclose the default of Party A or Guarantor in public if Party A
cannot perform its repayment obligation or Guarantor fails to perform guarantee
obligation;

q.  
If repayment made by Party B is insufficient to repay the payable amount under
this agreement, Party B may choose to use such amount to repay the principal,
interest, default interest, compounded interest or fees.

r.  
Release the Loan to Party A in accordance with the Agreement.



Article 60  
Repayment in Advance

 
When Party A intents to repay in advance, Party A shall submit the application
to Party B three business days in advance. After approved by Party B, Party can
repay part or all of the principal in advance.
 
If Party A repays in installment, and intents to repay part of principal and
interest in advance, Party A shall repay the Loan in accordance with the
repayment schedule. The interest rates shall be same as provided in the
Agreement. After the repayment, the remaining amount shall be repaied in
accordance with this Agreement. If Party A repay all principal and interest in
advance, the interest may be calculated based on the actual loan term and
interest rate as provided in this Agreement.
 
If repayment in advance is made, the paid interest shall not be affected.


Article 61  
Guarantee of the Loan

   
If the loan is secured, guarantee shall be adopted as detailed in the guarantee
agreement.


Article 62  
Undertaking and Warranty of Party A

m.  
 During signing and performing this Agreement, Party A abides by the code of
good faith, and all the materials, documents and information of Party A and the
Guarantor provided to Party B are real, effective, accurate, complete and are
without any concealment or omission

n.  
Party A guarantees good credit and no significant adverse record;

 
 
34

--------------------------------------------------------------------------------

 
 
o.  
Party A guarantees that the loan, if it is current funds loan, will not be used
for the investment of fixed assets or share equity, and will not be used for
production or operation that prohibited by the laws and regulations;

p.  
Party A confirms that actions such as equity transfer, foreign investment,
substantial increase in debt financing won’t be taken without Party B’s written
consent;

q.  
Party B has the right to take on-site or off-site due diligence to check Party
A’s operating conditions, financial conditions and the conditions of use and
repayment after loan, Party A has the obligation to actively cooperate with
Party B for the management of disbursement, management after loan, and related
inspections;

r.  
Party B will be informed timely when material adverse events which could affect
the ability of repayment occur;



Article 63  
Obligations of Default

o.  
If Party B fails to release the Loan in full and in a timely manner, which cause
losses of Party A, Party B shall pay the penalty to Party A based on the default
amount and the overdue days. The calculation of penalty shall be the same as
overdue payment.

p.  
If the Loan is overdue, the default interest rate shall equal to 150% of the
current applicable interest rate. If the interest rate adjusted during the
overdue period, the default interest rate shall be adjusted accordingly.

q.  
If the Loan is misappropriated, the default interest rate shall equal to 200% of
the interest rate. If the interest rate adjusted during the overdue period, the
default interest rate shall be adjusted accordingly.

r.  
As to the overdue interest, Party B charge compounded interest in accordance
with the regulations promulgated by People’s bank of PRC;

s.  
If Party A violates the obligations under this Agreement, Party B has right to
ask Party A to rectify in reasonable period, or suspend the release of Loan, or
retrieve the Loan in advance or take other measures to protect the assets, or
declare that all agreement signed by and between Party A and Party B is
terminated and due.

t.  
Any of the Guarantor violates the obligations under this Agreement, arty B has
right suspend the release of Loan, or retrieve the Loan in advance or take other
measures to protect the assets.

 
 
35

--------------------------------------------------------------------------------

 
 
u.  
If Party B adopts ligation or arbitration to realize the credit due to Party A
or Guarantor, Party A and Guarantor shall assume relevant fees arising from the
realization of credit.



Article 64  
Undertake of the Fees

 
Any fees arising from the realization of credit shall be borne by Party A


Article 65  
Party B shall have right to provide the Party A’s information to credit
information system of Central Bank of China as required by laws or rules of
financial regulators, which will be inquired and used by qualified institutions
and individuals.



Article 66  
Announcement Collection

 
In the event that Party A has not fully repay the loan due, pay the interest
due, pay the penalty and compound interest, or any other outstanding, Party B
has the right to circulate a notice to relevant authorities and to disclose to
the media, Party A agrees that the notice or disclosure has the effectiveness of
interruption of limitation.


Article 67  
Application for Extension

 
In the event that Party A is not able to repay the debt on time due to special
circumstances, Party A shall apply to Party B in written thirty (30) days before
the due date. Only through Party B’s consent and reaching extension agreement
can the term be extended, and the interest rate shall be determined by
accumulative total time


Article 68  
Disputes Settlement

Any dispute arising from the performance of this Agreement shall be settled by
consultation. If the consultation fails, the dispute shall be settled according
to 1).
5)  
Submit to the people's court where Party B is located.

6)  
submit to the arbitration commission which shall arbitrate in accordance with
the arbitration rules in force. The arbitration award shall be final and binding
on the Parties.

 
During the litigation or arbitration, the provisions hereunder which are not
involved in such dispute shall still be performed.
 
 
36

--------------------------------------------------------------------------------

 
 
Article 69  
Miscellaneous

e.  
“Due” or “Due date” under this Agreement shall include situation of acceleration
of maturity as provided under this agreement or regulations and laws of the PRC.

f.  
“material adverse events” shall include but not limited to the following: Party
A has entirely or partially lost the ability to repay; significantly decrease
the ability to guarantee by Guarantor; the mortgage property is  damaged, lost
or devalued.



Article 70  
This Agreement shall become effective upon exaction by both parties



Article 71  
This Agreement shall be executed in duplicate, and each party shall hold one
original, and each original has the same effect.



Article 72  
Attention

 
Party B has notified Party A to pay attention to each of the provision of the
Agreement and explained to Party A as required. Both parties have the same
acknowledge to the Agreement at the time of execution.




Borrower (Party A)  (signature): Yaojun Liu


Lender (Party B) (Seal): Xingtai Chengjiao Rural Credit Cooperative Union (Seal)
Legal Representative or Authorized Representative (SIGNATURE): Jingliang Dong
 
 


Signing Date: June 19, 2011


 
37

--------------------------------------------------------------------------------

 
 
Maximum Guarantee Contract(3)
 
 
Cheng Jiao Nong Xin Gao Bao Zi [2011] No. G048
 
 


Guarantor (Party A): Hebei Zhongding Real Estate Development Co., Ltd.
 
 
 
Lender (Party B): Xingtai Chengjiao Rural Credit Cooperative Union
 
 
 
For ensuring Party B’s claims, Party A is willing to provide a maximum guarantee
for a series of claims created by Party B and the debtor, Yaojun Liu. This
contract (“Contract”) is entered into by and between Party A and Party B through
mutual agreement in accordance with relevant laws and regulations. Both parties
shall comply with this Contract.
 
Article 29.  
 Guaranteed Claims

 
1.  
Guaranteed claims shall be a series of claims arising from loans continually
provided by Party B to the debtor from June 19, 2011 to June 18, 2012. The
maximum amount shall be RMB Five Million.

 
2.  
At any time during the above period, Party B can continually and circularly
provide loans to the debtor as long as the balance of unrecovered claims is less
than the maximum amount. Party A shall provide guarantee, to the extent of such
maximum amount, to Party B for the claim arising from loans provide by Party B,
irrespective of the frequency and amount of each loan, or of whether the
expiration date of debtor’s each debt exceeds the above period.
 
The balance of unrecovered claims including principal, interest (compound
interest and default interest included), penalties, compensation and all the
fees used for realization of the claim (including but not limited to costs,
arbitration fees, property preservation fees, travel expense, enforcement fees,
appraisal fees, auction charge, etc.)

 
3.  
During the period as described under clause 1 herein, any contracts, agreements
or other legal documents entered by and between Party B and the debtor that
result in a debtor-creditor relationship shall be the principal contract of this
Contract.

 
 
38

--------------------------------------------------------------------------------

 
 
Article 30.  
 Collateral

 
Party A provides guarantee of joint and several liabilities. In the event that
the debtor fails to fulfill its obligation under the principal contract, Party B
has the right to require Party A to assume the guarantee liabilities.
 
In the event that the debtor fails to fulfill its obligation under the principal
contract, Party B has the right to require Party A to assume the guarantee
liabilities within its guarantee scope regardless of whether Party B’s claims
are secured by other guarantee (including but not limited to guarantee,
mortgage, pledge, etc.) under the principal agreement.
 
Article 31.  
Term of the Existence of the Guarantee Right

 
1.  
Term: the term of the existence of the guarantee right shall be calculated due
to each loan, and shall be existed from the execution date to two years after
the expiration date of the repayment of the debt.

 
2.  
In the event that Party B and debtor reach into an extension agreement upon the
term of each debt, the term of the existence of the guarantee right shall be
existed until two years after the new expiration date of the repayment of debt.
The extension is not subject to Party A’s consent, and Party A shall also bear
the joint guarantee responsibility.

 
3.  
In the event that issues stipulated in laws or regulations, or provided in the
principal contract occur, and Party B declares the debt due in advance, the term
of the existence of the guarantee right shall be existed until two years after
the declared due date of the debt.

 
Article 32.  
 the Execution and Amendment of the Guaranteed Principal Contract

 
Matters regarding the amount, term, interest rate, use of loan, etc. shall be
agreed by Party B and the debtor in the principal contract.
 
Party A acknowledges that, the executions and amendments of the principal
contracts by Party B and the debtor shall be deemed to have been obtained prior
consent from Party A which does not need to be notified, and the guarantee
liability of the Party A shall not be reduced or remitted.
 
During the term of the existence of the guarantee right, upon the adjustment of
the state legal interest, the amendments of the interest rates in principal
contracts shall be deemed to have been obtained prior consent from Party A which
does not need to be notified, and the guarantee liability of Party A shall not
be reduced or remitted.
 
 
39

--------------------------------------------------------------------------------

 
 
Article 33.  
 the Severability of the Validity of the Contract

 
The validity of the Contract is independent with the principal contract. The
completely or partial invalidity of the principal contract will not affect the
validity of the Contract. In the event that the principal contract is declared
void, Party A shall assume the joint and several guarantee liability for any
debt arising from return of assets or compensation of loss by the debtor.
 
Article 34.  
 Ability of Guarantee

 
During the term of the existence of the guarantee right, in the event that Party
A loses or may lose the ability of guarantee, or that the guarantor, as legal
person or other organization, involves in contracting, leasing, merger and
acquisition, joint venture, separation, affiliation, shareholding reform,
dissolution, etc., Party A shall inform Party B in written notice 15 business
days in advance. All the obligations hereunder shall be borne by the changed
institution or the institution which makes the decision of Party A’s
dissolution. If Party B considered the changed institution lack of guarantee
ability, Party A or the institution which makes the decision of Party A’s
dissolution shall make a new security accepted by Party B, and a new security
agreement shall be reached.
 
During the term of the existence of the guarantee right, without written consent
of Party B, Party A shall not provide to the third party securities which are
beyond its abilities.
 
Article 35.  
 Financial Supervision on Guarantor

 
During the term of the existence of the guarantee right, Party B has the right
to supervise Party A’s capital and financial conditions, Party A shall provide
materials such as financial statement honestly.
 
Article 36.  
 Early Guarantee Liability

 
During the term of the existence of the guarantee right, in the event that the
debt is declared due in advance by Party B according to the principal contract,
Party B has the right to require Party A to take the responsibility of guarantee
for thirty (30) business days since the declared due date, and Party A agrees to
take the responsibility of guarantee as required by Party B.
 
Article 37.  
 Collection of the Accrued Expenses

 
Party B has right to collect all accrued expenses under Party A’s guarantee from
the account opened in the system of Hebei Rural Credit Cooperatives.
 
 
40

--------------------------------------------------------------------------------

 
 
Article 38.  
 Other Provisions Agreed by the Parties

 
1.  
During the term of the existence of the guarantee right, in the event that the
debtor involves in merger, separation, shareholding reform, capital increase or
decrease, joint venture, affiliation, changing name, etc, the guarantee
responsible of Party A will not be reduced or relieved consequently;

 
2.  
Party A has the obligation to supervise the debtor’s use of the loan;

 
3.  
Party A has full knowledge of interest rate risk, in the event that floating
interest rate is adopted in the principal contract, Party A agrees to take the
consequent additional responsibility;

 
4.  
                                                                   

 
5.  
                                                                   

 
Article 39.  
 Dispute Settlement of the Contract

 
Disputes arising from the performance of the Contract may be solved through
negotiation. If the parties cannot reach resolution through negotiation, the
disputes shall be settled in the following No. 1 means:
 
1. Bring a suit in the court where Party B is located in;
 
2. Submit the disputes to  arbitration commission (the arbitration will be held
in  ) for arbitration in accordance with its then effective arbitration rules.
The arbitration is final and binding on both parties.
 
The provisions of the Contract that are not involved in the disputes shall
continue to be performed during the period of litigation or arbitration.
 
Article 40.  
Effectiveness of Contract

 
The Contract Will Be effective when the Contract has been signed by the legal
representatives or authorized representative or stamped by Party A (signing only
if Party A is a nature person) and signed by the person in charge or authorized
representative and stamped by Party B;
 
Article 41.  
The Contract is executed in two originals.

 
Article 42.  
Declaration

 
1.  
Party A acknowledges Party B’s business scope and authorization clearly;

 
2.  
Party A has read all clauses of the Contract and paid special attention to the
clauses in boldface. As requested by Party A, Party B has explained the clauses
of the Contract. Party A is aware of and fully understands the meaning and the
legal consequences of the clauses of the Contract.

 
3.  
Party A has the power and authorization to execute the Contract.

 
 
41

--------------------------------------------------------------------------------

 
 
Party A (SEAL): Hebei Zhongding Real Estate Development Co., Ltd. (Seal)
 
Legal Representative (Responsible Officer) or Authorized Representative
(SIGNATURE): Jianfei Guo
 
 
June 19, 2011
 
 
Party B (SEAL): Xingtai Chengjiao Rural Credit Cooperative Union (Seal)
 
Legal Representative or Authorized Representative (SIGNATURE): Jingliang Dong
 
 
June 19, 2011
 
 
 

 
42

--------------------------------------------------------------------------------




